Appeal by the defendant (1) from a judgment of the County Court, Westchester County (Smith, J.), rendered April 4, 1995, convicting him of grand lareny in the second degree, after a nonjury trial, and imposing sentence, (2) by permission, from an order of the same court, dated April 12,1996, which denied, without a hearing, the defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, and (3), by permission, from an order of the same court, dated November 18, 1996, which, upon reargument, adhered to the original determination.
Ordered that the judgment rendered April 4, 1995, is affirmed; and it is further,
Ordered that the appeal from the order dated April 12, 1996, is dismissed, as that order was superseded by the order dated November 18, 1996, made upon reargument; and it is further,
Ordered that the order dated November 18, 1996, is affirmed.
The defendant failed to preserve for appellate review his contention that he was deprived of a fair trial because the trial court had acquired information during a pretrial hearing about an investigation of the defendant with respect to an unrelated matter (see, People v Rosa, 212 AD2d 376). In any event, this claim is without merit (see, People v Moreno, 70 NY2d 403).
*668Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Here, the evidence adduced at trial was sufficient to establish the defendant’s larcenous intent, since that element may be “satisfied by a showing that the thief exercised dominion and control over the property for a period of time, however temporary, in a manner wholly inconsistent with the owner’s continued rights” (People v Jennings, 69 NY2d 103, 118). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83).
The defendant’s remaining contentions, including those raised in his supplemental pro se briefs, are unpreserved for appellate review and, in any event, are without merit. O’Brien, J. P., Joy, Friedmann and Goldstein, JJ., concur.